

114 S16 IS: No Exemption for Washington from Obamacare Act
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 16IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Vitter (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Patient Protection and Affordable Care Act to apply the provisions of the Act to
			 certain Congressional staff and members of the executive branch.1.Short
			 titleThis Act may be cited as the
			 No Exemption for Washington from
			 Obamacare Act.2.Health insurance
			 coverage for certain Congressional staff and members of the executive
			 branchSection 1312(d)(3)(D)
			 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18032(d)(3)(D)) is
			 amended—(1)by striking the subparagraph heading and
			 inserting the following:(D)Members of
				Congress, congressional staff, and political appointees in the
				exchange;(2)in clause (i), in
			 the matter preceding subclause (I)—(A)by striking
			 and congressional staff with and inserting ,
			 congressional staff, the President, the Vice President, and political
			 appointees with; and(B)by striking
			 or congressional staff shall and inserting ,
			 congressional staff, the President, the Vice President, or a political
			 appointee shall;(3)in clause
			 (ii)—(A)in subclause
			 (II), by inserting after Congress, the following: of a
			 committee of Congress, or of a leadership office of Congress,;
			 and(B)by adding at the
			 end the following:(III)Political
				appointeeIn this subparagraph, the term political
				appointee means any individual who—(aa)is
				employed in a position described under sections 5312 through 5316
			 of title 5,
				United States Code (relating to the Executive Schedule);(bb)is
				a limited term appointee, limited emergency appointee, or noncareer
			 appointee
				in the Senior Executive Service, as defined under paragraphs (5),
			 (6), and (7),
				respectively, of section 3132(a) of title 5, United States Code;(cc)is
				employed in a position in the executive branch of the Government of
			 a
				confidential or policy-determining character under schedule C of
			 subpart C of
				part 213 of title 5 of the Code of Federal
				Regulations; or(dd)is employed in or under the Executive Office of the President in a position that is excluded from
			 the competitive service by reason of its confidential, policy-determining,
			 policy-making, or policy-advocating character.;
				and(4)by adding at the
			 end the following:(iii)Government
				contributionNo Government contribution under section 8906 of
				title 5, United States Code, shall be provided on behalf of an
			 individual who
				is a Member of Congress, a congressional staff member, the
			 President, the Vice
				President, or a political appointee for coverage under this
			 paragraph.(iv)Limitation on
				amount of tax credit or cost-sharingAn individual enrolling in health insurance
				coverage pursuant to this paragraph shall not be eligible to
			 receive a tax
				credit under section 36B of the Internal Revenue Code of 1986 or
			 reduced cost-sharing under section 1402 of this Act in an amount that
			 exceeds
			 the total
				amount for which a similarly situated individual (who is not so
			 enrolled) would
				be entitled to receive under such sections.(v)Limitation on discretion for designation of
				staffNotwithstanding any
				other provision of law, a Member of Congress shall not have
			 discretion in
				determinations with respect to which employees employed by the
			 office of such
				Member are eligible to enroll for coverage through an
				Exchange..